RosekbeRuv, J.
Some question is raised as to whether or not an appeal may be taken from a part of a judgment. Sec. 2394 — 21, Stats., does not in terms authorize such an appeal. The provision is as follows:
“Said commission, or any party aggrieved by a judgment entered upon the review of any order or award, may appeal therefrom within the time and in the manner provided for an appeal from the orders of the circuit court,” etc.
*31Sec. 3049 provides that tbe notice of appeal must state ■“whether the appeal is from the whole or some part thereof, .and if from a part only, specifying the part appealed from.” While it is not entirely clear that such was the intention of ■the legislature, we think such intention sufficiently appears .and that an appeal may be taken from a part of a judgment >or order, as was done in this case.
The Commission having failed to find the fact as to whether or not plaintiff was misled by the failure to serve •the notice within the thirty days as required by law, or as to whether or not there was an intention to mislead the plaintiff, the circuit court was clearly right in holding that the award could not stand, and very properly directed that the record be remanded to the Industrial Commission for further proceedings. Therefore that part of the order appealed from must be affirmed.
Plaintiff, however, urges that as there was no evidence to -sustain the finding of the Commission to the effect that the death of Meister was due to the injury received in the course of his employment, the circuit court erred because it refused to dismiss the whole proceeding upon the merits.
If there is any substantial credible evidence supporting the findings of the Commission the courts cannot interfere, because, if there is such evidence, the Industrial Commission has acted within its jurisdiction and therefore not in excess of its powers. An award of the Industrial Commission cannot be set aside excepting upon one of three grounds specified in sec. 2394 — 19. No question of the weight of the evidence is involved. If there be some credible evidence, which, standing alone, is sufficient to support the finding, it must stand as a verity in the case. Much medical evidence was given as to the nature of the infection from which Meister died and as to the length of time the particular kinds of germs which produced the infection in his case might remain in the ■system more or less latent. Whether or not there is some *32credible evidence must be determined by tbe application of general principles to tbe particular facts in each case. We have carefully examined the evidence, from which it appears that deceased sustained an injury to his hand on the 9th day of March; that on the 19th of March the hand was swollen and his condition indicated an infection, from which he subsequently died. While there is a decided conflict in the evidence as to whether or not the germs may have found their way into his system through the cuts received on March 9th, some of the witnesses being of the opinion that such a condition would be impossible, .others that it was improbable but not impossible, under all the evidence we cannot say that the Industrial Gommission acted in excess of its powers in arriving at the conclusion which it did upon the facts in this case. Therefore the circuit court was right in holding that the proceeding should not be dismissed and that the record should be remanded to the Industrial Gommission for further proceedings.
By the Oourt. — Judgment affirmed.